Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 1 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 2 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 3 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 4 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 5 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 6 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 7 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 8 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                         Main Document    Page 9 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 10 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 11 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 12 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 13 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 14 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 15 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 16 of 17
Case 1:19-bk-10976-MT   Doc 11 Filed 05/07/19 Entered 05/08/19 14:24:27   Desc
                        Main Document    Page 17 of 17
